Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                         Nos. 12-CM-2045 & 12-CM-2050

                        MYRON O NEAL GRAY, APPELLANT,

                                         v.

                            UNITED STATES, APPELLEE.

                          Appeals from the Superior Court
                            of the District of Columbia
                         (CMD-8279-12 & CMD-9183-12)

                       (Hon. Yvonne Williams, Trial Judge)

(Submitted January 7, 2014                     Decided September 25, 2014)
                          (Amended March 26, 2015)

      Rose Mary Drake was on the brief for appellant.

      Ronald C. Machen Jr., United States Attorney, and Elizabeth Trosman and
Margaret E. Barr, Assistant United States Attorneys, were on the brief for
appellee.

      Before GLICKMAN and FISHER, Associate Judges, and RUIZ, Senior Judge.

      RUIZ, Senior Judge: Gray appeals his convictions, after a bench trial, for

threats,1 contempt,2 and unlawful entry.3 He contends that the trial court applied an


      
         This opinion is amended to delete the reference to In re S.W., 45 A.3d
151, 155 (D.C. 2012) in footnote 8.
      1
          D.C. Code § 22-407 (2012 Repl.).
      2
          D.C. Code § 23-1329 (2012 Repl.).
      3
          D.C. Code § 22-3302 (2012 Repl.).
                                           2

incorrect legal standard in finding him guilty of threats and that the trial court erred

in considering videos that were not formally admitted into evidence in finding him

guilty of unlawful entry and contempt. We conclude that the trial court did not

commit any error warranting reversal and affirm appellant‟s convictions.



                              I.     Factual Background



      The charges against appellant arose from incidents on May 12 and May 15,

2012, at his workplace, a Home Depot store on Rhode Island Avenue in Northeast

Washington, D.C. Appellant‟s supervisor testified that because of appellant‟s

“erratic” behavior in the store on May 11,4 appellant was told to “go home” and

that he would be called when he should return to work. Early the following

morning, May 12, appellant returned to the store and made a hostile remark to a

coworker.    Later that day, when appellant returned to the store with his dog, he

was arrested and charged with having threatened the coworker that morning. At

that time, appellant was told that he was barred from returning to the Home Depot

store. An order requiring appellant to stay away from the coworker and the Home

Depot store and parking lot was issued on May 14. The following day, May 15,

Home Depot store cameras recorded appellant entering and exiting the store and

driving through the parking lot.
      4
         Specifically, the supervisor testified that appellant threatened a coworker,
wore sunglasses in the store after being told not to, and gave his supervisor “the
finger.”
                                           3


      The coworker, Jonathan Lowery, had worked with appellant for

approximately five months, and he considered appellant a casual friend with whom

he normally talked about “sports, boxing, and stuff like that.” Lowery testified that

on the morning of May 12,5 appellant approached him and he “was threatening me,

said he will kill me, I‟ll see you outside of work. He pointed his finger at me in my

chest, I will kill you I see you outside of work.” Lowery said that he was not

scared by appellant‟s remarks but surprised, because they were “kind of random. I

didn‟t understand the whole reason why he was so angry towards me.” Lowery

explained that he had had “no problems” with appellant in the past, and that

appellant had no reason to threaten him.



      Lowery said he thought appellant‟s behavior that day was “kind of strange,

erratic. . . . [H]e seemed upset but it wasn‟t with me, it was with others. And he

just seemed frustrated, I would say, pretty upset.” Appellant spoke “calmly,”

Lowery testified, and seemed “impaired” because his eyes were “red, and they

were jittery back and forth.”6 After appellant made these remarks, Lowery thought

to himself, “yeah, whatever, and I walked away because I was in my workplace. I

      5
         Lowery could not remember the date that appellant approached him, but
testimony from Officer Fabian Ferrera, to whom the incident was reported,
indicated that it happened on May 12.
      6
          Lowery expressed uncertainty about whether appellant was actually
impaired at the time, but was comfortable saying that he “appeared” impaired.
                                         4

wanted to avoid confrontation, further confrontation.”         He added that he

understood that “everybody has problems, you know, but the incident happened

and I left it at that[.]”



       Appellant testified in his defense. He admitted that he visited the Home

Depot with his dog on May 12, but said that he did so as a customer rather than as

an employee. He denied having any contact with Lowery that day. Appellant

recounted that he was arrested at Home Depot on May 12, released on May 14, and

then went to Providence Hospital later that evening, where he was admitted in the

early hours of May 15.7 He woke up on May 15 to learn that he would be

transferred to Seton House and, not wanting to go there, appellant left Providence

Hospital at 12:00 or 1:00 p.m. He said he was re-arrested later that day at Emory

Recreation Center and taken to Seton House. Appellant denied that he visited

Home Depot on May 15, and said that his rental car was in the store‟s parking lot

that day because he had parked it there on May 12 and it was left in the parking lot

when he was arrested. Appellant‟s mother also testified that she took her son to

Providence Hospital at 9:00 p.m. on May 14, stayed overnight with him there, and

then returned to Home Depot the next day to pick up appellant‟s rental car.




       7
        The defense submitted appellant‟s patient card from Providence Hospital
which indicated that he was admitted on May 15.
                                           5

       The judge explained her factual findings on the threats charge as follows:




             With respect to the threats count . . . I‟ll find [appellant]
             guilty. I understand that Mr. Lowery, maybe there‟s
             some—there‟s no reason for him to lie. He seemed to be
             a quite credible guy. He just said they were good friends
             and [appellant] made this threat toward him. . . . I don‟t
             know that Mr. Lowery necessar[ily] took it as a threat
             because I think he thought that [appellant] was having
             problems. But the standard is not what Mr. Lowery
             thought. I think it was what a reasonable person thought.
             Now, a reasonable person would assume that you say,
             I‟m going to kill you, and then do a gun motion, that a
             reasonable person would take that as a threat. . . . I just
             don‟t see a reason for why he would come in here and lie
             when there‟s no reason. He‟s got a perfectly fine
             relationship with [appellant]. It just seems [appellant]
             was having whatever problems he was having that day
             and did what he did to Mr. Lowery. So I‟ll find
             [appellant] guilty on the threats count.


                                     II.       Threats


      A person is guilty of the offense of threats under D.C. Code § 22-407 if he

or she: (1) uttered words to another person, (2) those words “were of such a nature

as to convey fear of serious bodily harm or injury to the ordinary hearer,” and (3)

he or she “intended to utter the words that constitute the threat.” Carrell v. United

States, 80 A.3d 163, 171 (D.C. 2013) (quoting Campbell v. United States, 450

A.2d 428, 431 n.5 (D.C. 1982)).
                                         6

      Appellant claims that, in finding him guilty of threats, the trial court

misapprehended the correct legal standard for the second element and, as a result,

misunderstood the relevance of Lowery‟s testimony that he was not scared by

appellant‟s words and disregarded Lowery‟s reaction.8



      An analysis of the evidence necessarily begins with the words the speaker

used, the first element of threats. Whether a speaker makes a threat, however,


      8
          Appellant also argues that there was no evidence that he intended to utter
the words as a threat, relying on the definition of the third element as set out in
Clark v. United States, 755 A.2d 1026, 1030 (D.C. 2000). But that is not the
governing standard. In Carrell, a case decided after appellant‟s trial and
submission of the parties‟ briefs on appeal, we resolved a tension in our earlier
decisions on the third element of threats. In some cases, we had said that a person
must intend to utter the words as a threat to be guilty of the offense. See, e.g.,
Jenkins v. United States, 902 A.2d 79, 86 (D.C. 2006); Clark v. United States, 755
A.2d 1026, 1030 (D.C. 2000); United States v. Baish, 460 A.2d 38, 42 (D.C. 1983).
In others, we had said that a person need only intend to utter the words themselves,
and need not also intend those words as a threat. See, e.g., Evans v. United States,
779 A.2d 891, 894 (D.C. 2001); Campbell v. United States, 450 A.2d 428, 431 n.5
(D.C. 1982); Postell v. United States, 282 A.2d 551, 553 (D.C. 1971). In Carrell,
we concluded that the “intent-to-utter” interpretation of the third element was the
earlier holding of the court and therefore binding, see Carrell, 80 A.3d at 170
(citing M.A.P. v. Ryan, 285 A.2d 310, 312 (D.C. 1971)), and that the court‟s en
banc decision in Holt v. United States, 565 A.2d 970, 971-72 (D.C. 1989), held that
the threats statute requires only a “general intent.” Id. at 170-71. There is a
petition for rehearing or rehearing en banc in Carrell pending before the court.

       We also note that the Supreme Court has granted certiorari in United States
v. Elonis, 730 F.3d 321 (3d Cir. 2013), cert. granted, 134 S. Ct. 2819 (2014),
which presents the following questions: (1) whether proof of subjective intent to
threaten is required by the First Amendment and Virginia v. Black, 538 U.S. 343
(2003), for conviction of threatening another person under 18 U.S.C. § 875 (c); and
(2) whether as a matter of statutory interpretation, 18 U.S.C. § 875 (c) requires
proof of defendant‟s subjective intent to threaten.
                                         7

depends not simply on the words the speaker uttered; the speaker‟s words “must be

considered in the context in which they were used.” In re S.W., 45 A.3d 151, 155

(D.C. 2012) (quoting Jenkins, 902 A.2d at 85); see also Clark, 755 A.2d at 1031.

The factfinder‟s task in considering the second element of threats is to determine

whether the speaker‟s words, taken in context, were “of such a nature as to convey

fear of serious bodily harm or injury to the ordinary hearer.” Carrell, 80 A.3d at

171 (quoting Campbell, 450 A.2d at 431 n.5). Thus, the words the speaker has

uttered are “just the beginning” of a threats analysis. In re S.W., 45 A.3d at 157.9

In conducting this analysis, the factfinder must be guided by how an “ordinary

hearer” would interpret those words taking into account the “full context in which

the words are spoken.” Carrell, 80 A.3d at 169.



      Thus, the ordinary hearer10 we posit is one aware of all the surrounding

circumstances, including what the actual hearer knew. This is because the ordinary

      9
       Similarly, words alone do not suffice for proof of threats “in a menacing
manner” under § 22-404. In re D.W.J., Jr., 293 A.2d 268, 269 (D.C. 1972).
      10
          The law invokes the “ordinary hearer,” rather than the actual target of a
threat, to eliminate personal idiosyncrasies or biases. The target‟s idiosyncratic
response tells us little about what the speaker actually did, which is the basis for
criminal liability. The ordinary hearer, like the “reasonable person” used in
establishing a number of legal standards, is free from personal idiosyncrasies or
biases. See, e.g., Michigan v. Chesternut, 486 U.S. 567, 574 (1988) (“This
„reasonable person‟ standard also ensures that the scope of Fourth Amendment
protection does not vary with the state of mind of the particular individual being
approached.”); Hedgepeth v. Whitman Walker Clinic, 22 A.3d 789, 816 (D.C.
2011) (“An unusually susceptible person may not recover [for negligently inflicted
                                                            (continued . . .)
                                         8

hearer, like the often-used “reasonable person,” responds to a situation in view of

the totality of the circumstances. See, e.g., Florida v. Bostick, 501 U.S. 429, 437

(1991) (“We have said before that the crucial test is whether, taking into account

all the circumstances surrounding the encounter, the police conduct „would have

communicated to a reasonable person that he was not at liberty to ignore the police

presence and go about his business.‟”) (quoting Michigan v. Chesternut, 486 U.S.

567, 569 (1988)); 1901 Wyoming Ave. Co-op Ass’n v. Lee, 345 A.2d 456, 461

(D.C. 1975) (“Where the court is faced with an integrated agreement which

contains ambiguous terms, the standard of interpretation is what a reasonable

person in the position of the parties would have thought it meant. The presumption

is that the reasonable person knows all the circumstances before and

contemporaneous with the making of the integration.”); Brown v. United States,

584 A.2d 537, 542 (D.C. 1990) (“What is sufficient provocation [to kill another in

the heat of passion] has not been exactly defined and is probably incapable of exact

definition, for it must vary with the myriad shifting circumstances of men‟s temper

and quarrels. It is . . . therefore to be considered in view of all circumstances.”)

(quoting Commonwealth v. Pease, 69 A. 891, 892 (Pa. 1908)); Sinai v. Pollinger

Co., 498 A.2d 520, 530-31 (D.C. 1985) (endorsing jury instruction on the


(. . . continued)
emotional distress] if an ordinary person would not have suffered severe emotional
disturbance.”). Whether words are “of such a nature” as to be considered threats
under the circumstances, in other words, is not dependent on whether the actual
hearer or target is unduly sensitive or oblivious to harm.
                                         9

“ordinary care” standard which said in part, “the standard is ordinary care under all

the circumstances. Obviously, that‟s a relative concept. A reasonable person

changes his conduct according to the circumstances . . .”). In sum, whether an

ordinary hearer would understand words to be in the nature of a threat of serious

bodily harm is a highly context-sensitive question.



      It is well-established that the government need not prove that the actual

hearer felt fear or intimidation. See Postell v. United States, 282 A.2d 551, 554

(D.C. 1971) (“We do not ask whether appellant succeeded in frightening these

police officers, but whether under the circumstances the language used by

appellant when heard by the ordinary person would be understood as being spoken

not in jest, but as carrying the serious promise of bodily harm or death.”). This

does not mean, however, that the actual hearer‟s response is irrelevant, as the

actual hearer may well be, and frequently is, a reasonable person. A showing that

a reasonable person in a particular situation would have, e.g., been aware of a

certain risk, can be evidence that an actual person in that same situation was aware

of it as well. See Thomas v. United States, 557 A.2d 1296, 1300 (D.C. 1989).

Similarly, evidence about an actual person‟s response to a situation is evidence,

sometimes the best evidence available, of how a reasonable person would have

responded under the circumstances. Where, as here, there is evidence that words,

though facially threatening, did not in fact “convey fear of serious bodily harm or
                                         10

injury” to the actual hearer, the factfinder should consider and evaluate the reasons

given for that reaction as part of its inquiry into how an “ordinary hearer” informed

of all the circumstances would have perceived the words.



      In sum, in considering the second element of the offense of threats, the

factfinder must weigh not just the words uttered, but also the complete context in

which they were used. The context of an utterance includes “facial expression,

tone, stress, posture, inflection, and like manifestations of the speaker.” Clark, 755

A.2d at 1031. It also includes the factual circumstances in which the words were

uttered, the relationship between the speaker and the hearer, and their shared

knowledge and history.11 The context of an utterance can turn words that would be

innocuous in most contexts into a threat.12 Similarly, context can make facially

threatening words benign.13 A person can be guilty of threats without causing the


      11
          See, e.g., Carrell, 80 A.3d at 164 (affirming threats conviction against
speaker who said “I could kill you right now, I could fucking kill you” to a
girlfriend he had physically abused both in the past and while making those
statements); Jenkins, 902 A.2d at 81, 84-86 (affirming threats conviction when
speaker told someone who owed him money that he would “peel your girl‟s head
back” if he wasn‟t paid).
      12
          See, e.g., Joiner v. United States, 585 A.2d 176, 178-79 (D.C. 1991) (“I
will remember this,” “I will get you for this,” and “I don‟t forget faces” are threats
when expressed to witnesses to the speaker‟s crime during which he fired a
weapon in their direction).
       13
          See, e.g., Lewis v. United States, No. 13-CM-321 Mem. Op. & J. at 4 - 6
(D.C. July 31, 2014) (reversing threats conviction where remark by handcuffed
suspect that “he would have blown [officer‟s] god-damned head off” was an
“expression of frustration” that could not have induced fear of bodily injury); In re
                                                              (continued . . .)
                                         11

target of the threats to fear serious bodily harm or injury, just as a person whose

words actually cause fear can be innocent of threats.14         The actual hearer‟s

response to the speaker‟s words and the actual hearer‟s reasons for that response

are relevant because they could reveal important evidence about the context of the

speaker‟s utterance, including the relationship between the speaker and the actual

hearer, that explains why that response was (or was not) objectively reasonable

under the circumstances.



      We turn to apply these principles to the case at hand. Here, the trial court

found appellant guilty of threats based on Lowery‟s testimony that Gray said “I‟m

going to kill you,” and made “a gun motion” with his fingers. The trial court

credited Lowery‟s testimony that appellant uttered those words, a finding that is

amply supported by the record. Therefore, the first element of threats is satisfied.



(. . . continued)
S.W., 45 A.3d at 155-60 (modified lyrics from a Lil Wayne song—“We will set
this whole block on fire” and “we will set your house on fire”—did not express
threats when sung to a neighbor with whom the speaker had a friendly
relationship).
      14
           Compare Postell, 282 A.2d at 554 (“We do not ask whether appellant
succeeded in frightening these police officers, but whether under the circumstances
the language used by appellant when heard by the ordinary person would be
understood as being spoken not in jest, but as carrying the serious promise of
bodily harm or death.”), with In re S.W., 45 A.3d at 160 (“Certainly, as the fresh
victim of apparent arson, it can be expected that [the witness‟s] sensitivities would
be heightened. But every statement that causes a hearer fear or painful memories
is not a threat[.]”).
                                         12


       These words are facially threatening. The court then needed to consider

whether an ordinary hearer in Lowery‟s circumstances would have taken them at

face value, i.e., as a “real” threat of serious bodily harm. As the trial court noted,

Lowery did not “necessarily” take appellant‟s words as a threat, explaining that he

had a casual and friendly relationship with appellant; that he had had “no

problems” with appellant in the past; and that appellant had no reason to threaten

him.   He described appellant‟s statement as “strange, erratic” and “kind of

random” because Lowery “didn‟t understand the whole reason why [appellant] was

so angry towards” him. He said that appellant seemed “upset but it wasn‟t with

me, it was with others.”       In describing appellant‟s demeanor, Lowery said

appellant spoke calmly and appeared “impaired” because his eyes were “red” and

“jittery.” Lowery‟s reaction was to say, “yeah, whatever” and to walk away. He

testified that he was not “scared” or “shaken” by appellant‟s words.



       Evidence does not need to be all in favor of the prosecution in order to be

sufficient to convict.    Here, notwithstanding Lowery‟s reaction, there was

sufficient evidence that appellant‟s words to Lowery, viewed in context, were “of

such a nature as to convey fear of serious bodily harm or injury to the ordinary

hearer.” Carrell, 80 A.3d at 171. There was no evidence that appellant was

joking; indeed, Lowery testified that appellant seemed “serious.” The words were

accompanied by appellant making “a gun motion” pointed at Lowery‟s chest.
                                         13

There was evidence that appellant was told to go home the previous day because of

“erratic” behavior which included threatening another coworker.             Lowery‟s

testimony that appellant appeared frustrated and upset, and that he walked away

from appellant to avoid a “further confrontation” and reported the incident to his

supervisor, suggest that even if Lowery did not feel personally threatened, he also

did not dismiss the incident altogether.      When the prosecutor asked whether

Lowery thought appellant would act on the threat, Lowery answered “maybe,

possibility,” before the court prevented him from answering any further.15 The

evidence before the court, viewed as a whole, was sufficient to support a finding

that appellant threatened Lowery.



      Appellant argues that “in considering only what a reasonable person would

believe if he heard appellant‟s words” to Lowery, the court misapplied the law by

“not taking into consideration the relationship between the parties, the context in

which [the incident] occurred” or the particular reaction of the alleged victim in the

case.” Specifically, appellant contends that the trial court “disregarded” Lowery‟s

testimony that he was “not shaken or scared” and the reason Lowery gave for his

reaction. If appellant were correct, there would be cause to reverse and remand the
      15
            The court excluded relevant evidence in refusing to allow Lowery to
answer the prosecutor when she asked whether Lowery thought appellant would
act on the threat. But that ruling was invited by defense counsel‟s objection to the
prosecutor‟s question as asking for a “speculative” response. Even if the ruling
was erroneous, it did not constitute plain error because Lowery had already
testified that he did not feel personally threatened.
                                         14

case. See Lihlakha v. United States, 89 A.3d 479, 488-90 (D.C. 2014) (remanding

because trial court “did not appear to recognize” the relevance of certain evidence);

Foster v. United States, 699 A.2d 1113, 1115-16 (D.C. 1997) (recognizing

sufficiency of evidence presented but reversing and remanding because evidence

was “insufficient on the precise grounds apparently relied upon by the trial court”).

That is not, however, how we read the record.



      In reaching a verdict, the court made reference to the normally friendly

workplace relationship between Lowery and appellant. Moreover, the trial court

heard the defense argue in closing, without objection, that Lowery is a reasonable

person and that his subjective response, viewed in context, was objectively

reasonable.   In rebuttal, the prosecutor responded that “[w]hether or not Mr.

Lowery is a reasonable person,” a number of witnesses testified that appellant “was

acting erratically that day, that he was agitated, that he was angry, that he was

walking big.” On this record, we are confident that the trial court did consider the

full context in which appellant‟s words were uttered, including the relationship

between the two men and Lowery‟s subjective response. Because the evidence

was sufficient to allow a reasonable factfinder to conclude beyond a reasonable

doubt that appellant was guilty of the threats charge, we affirm that conviction.
                                         15

                        III.   Unlawful Entry and Contempt


      Appellant challenges the unlawful entry and contempt convictions on the

ground that the trial court based its factual findings on store surveillance videos

that were not formally authenticated and admitted into evidence. Specifically,

appellant notes that the trial court studied the videos and made findings that the

license plate, make, and color of a car shown on the video entering the Home

Depot parking lot were “the same” as for a car that appellant had leased.

Although the trial court could not identify the person on the videos as appellant, it

relied on testimony from a store employee who also viewed the videos and who

had known appellant as a coworker for over a year, that they showed appellant

parking his car in the lot, entering the store, and then leaving the store shortly

afterwards.



      Immediately before trial, defense counsel notified the court that she had

received surveillance videos from the government the previous afternoon, but had

been unable to view them until that morning; counsel had not seen all of them

when the case was first called.16      After viewing the tapes, defense counsel

announced that she was ready to proceed.          Defense counsel objected when

      16
         The prosecutor said that she received the videos late, and provided copies
to defense counsel within an hour of receiving them. Another video was received
the morning of trial, but after it was viewed by both counsel, they jointly
determined that it was not relevant to the case.
                                         16

government witnesses testified about other surveillance videos that neither the

defense nor the government had seen prior to trial.17 Counsel, however, did not

object when the government played the surveillance tapes at trial, or when the trial

court mentioned them in announcing the verdict, even though these tapes were

never formally admitted into evidence.



      For these reasons, we review the trial court‟s decision to rely on these tapes

for plain error. “To prevail on a ground not presented to the trial court, the

defendant must demonstrate plain error, which requires a showing both that the

trial court‟s ruling was obviously wrong and that there has been a miscarriage of

justice.” Foote v. United States, 670 A.2d 366, 369 (D.C. 1996).



      Basic principles of appellate review dictate that in deciding whether

evidence is sufficient to support a conviction, appellate courts are limited to

considering evidence in the trial court record. See D.C. App. R. 10 (a) (limiting

the record on appeal to the original papers and exhibits filed in Superior Court, the

transcript of the proceedings, and a certified copy of the docket entries); Fabrizio

v. Anderson, 62 A.2d 314, 315 (D.C. 1948) (reversing judgment because certain

exhibits were not introduced into evidence). An appellate court reviews the trial

      17
          The court struck all testimony about videos that the parties didn‟t have,
ruling that, “whatever we have, we can show. If there‟s testimony as to other
videos, I‟m not considering it.”
                                          17

court‟s rulings for legal error; appeal is not a second opportunity to present

evidence that was not presented to the trial court.         An appeals court cannot

meaningfully conduct its review of the sufficiency of the evidence unless the

record actually contains the evidence that the factfinder relied on. See Fassett v.

Delta Kappa Epsilon, 807 F.2d 1150, 1165 (3d Cir. 1986) (“The only proper

function of a court of appeals is to review the decision below on the basis of the

record before the trial court.”).



      Some courts have recognized an exception to the general principle that

appellate review is confined to the record at trial where the evidence was presented

at trial, discussed by witnesses, and was treated by all parties as if it had been

admitted. See, e.g., United States v. Barrett, 111 F.3d 947, 951 (D.C. Cir. 1997)

(“The exhibits were treated below, without objection, as if they were admitted into

evidence; they are therefore deemed admitted.”). Here, the government received

the surveillance videos late, and the defense did not object to the trial court‟s ruling

that the government could present the videos that defense counsel had viewed that

morning. The government played the videos in court, and witnesses discussed

them. Defense counsel cross-examined witnesses about the store‟s camera systems

and the particular videos that purported to show appellant. The prosecutor and

defense counsel referred to the videos in closing arguments. Defense counsel did

not object to the trial court‟s reliance on the videos in announcing the verdict.
                                         18

Under the circumstances, it was not plain error for the trial court to rely on the

videos in reaching a verdict.18



      We therefore affirm the judgment of conviction on all counts.



                                                          So ordered.




      18
         The fact remains, however, that this court does not have the videos on
which the trial court relied to identify appellant as the person who went to the
Home Depot store in violation of the barring order. Both parties indicate that the
videos have been lost. This court has an institutional interest in the maintenance of
a complete record for purposes of appeal. We, therefore, emphasize the
importance of preserving evidence until final disposition of a pending appeal.